Name: Council Directive 86/81/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 72/280/EEC on the statistical surveys to be carried out by Member States on milk and milk products
 Type: Directive
 Subject Matter: processed agricultural produce;  economic analysis;  European construction;  Europe
 Date Published: 1986-03-22

 Avis juridique important|31986L0081Council Directive 86/81/EEC of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 72/280/EEC on the statistical surveys to be carried out by Member States on milk and milk products Official Journal L 077 , 22/03/1986 P. 0029 - 0029 Finnish special edition: Chapter 3 Volume 20 P. 0163 Swedish special edition: Chapter 3 Volume 20 P. 0163 *****COUNCIL DIRECTIVE of 25 February 1986 amending, on account of the accession of Spain and Portugal, Directive 72/280/EEC on the statistical surveys to be carried out by Member States on milk and milk products (86/81/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Having regard to the proposal from the Commission, Whereas Directive 72/280/EEC (1) as last amended by Regulation (EEC) No 3768/85 (2) has provided for surveys to be carried out by the Member States on milk production and milk products; Whereas it is necessary to make certain technical amendments to the said Directive and in particular to define the Community's financial contribution to the expenses incurred by the new Member States for the surveys to be carried out in 1986, 1987 and 1988, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 March 1986, Directive 72/280/EEC shall be amended as follows: 1. the following shall be added to Article 4 (3) (a): 'Spain: Comunidades autonomas Portugal: RegiÃ µes'; 2. the following subparagraph shall be added to Article 8: 'The expenses incurred by the Kingdom of Spain and the Portuguese Republic in carrying out the survey provided for by this Directive in 1986, 1987 and 1988 shall be charged as a fixed sum to the budget of the European Communities.' Article 2 This Directive is addressed to the Member States. Done at Brussels, 25 February 1986. For the Council The President G. BRAKS (1) OJ No L 179, 7. 8. 1972, p. 2. (2) OJ No L 362, 31. 12. 1985, p. 8.